Citation Nr: 1717613	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea. 
 
3.  Entitlement to an effective date earlier than January 20, 2014, for the grant of service connection for posttraumatic stress disorder.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder. 

5.  Entitlement to an effective date earlier than January 30, 2014, for the grant of service connection for tinnitus. 

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an effective date earlier than January 30, 2014, for bilateral hearing loss disability.

8.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

9.  Whether it was proper to reduce the rating for residuals of prostatectomy from 60 percent to 40 percent effective February 1, 2015.  

10.  Entitlement to a higher initial rating for residuals of prostatectomy.

11.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1964 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the RO has addressed the propriety or the rating reduction for residuals of prostatectomy and entitlement to an increased evaluation for such residuals as one claim; however, these are separated as stated on the cover page.  

The issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, has been raised in a March 2011 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for hypertension and for sleep apnea, and for entitlement to earlier effective dates for the grant of service connection, and for higher initial ratings for tinnitus, bilateral hearing loss, and PTSD, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the December 2014 rating decision, the procedural requirements under 38 C.F.R. § 3.105 (e) regarding the reduction of the disability rating for residuals of prostatectomy from 60 to 40 percent, were not properly applied.

2.  The Veteran receives the maximum schedular rating for voiding dysfunction, which adequately contemplates his service-connected prostatectomy residuals.


CONCLUSIONS OF LAW

1.  The December 2014 rating decision reducing the disability rating for the Veteran's residuals of prostatectomy, from 60 percent to 40 percent disabling, is void ab initio as to this issue, and the 60 percent rating is restored February 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.105(e) (2016).

2.  The criteria for an evaluation in excess of 60 percent for residuals of prostatectomy have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Rating Reduction: Residuals of Prostatectomy

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating action expires.  38 C.F.R. § 3.105(e) (2016). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Review of the evidence of record reveals that the RO failed to comply with the procedures set forth in 38 C.F.R. § 3.105(e).  The RO issued a rating proposing the reduction in October 2013 and notified the appellant of the proposed rating reduction, as well as his rights in challenging it.  The reduction was then assigned in a November 2014 rating decision, effective from February 1, 2015.  The Veteran was notified of the final rating reduction December 3, 2014.  As such, the RO improperly assigned a February 1, 2015 effective date.  Sixty days after December 3, 2014 is no sooner than February 1, 2015, and because the effective date for reducing the rating could not be prior to the last day of the month in which the 60-day period expires, the 60 percent rating should have continued through February 28, 2015.  

Accordingly, the available record reflects that the due process protection of 38 C.F.R. § 3.105(e) was not properly considered.  The reduction from 60 percent to 40 percent is therefore void ab initio, and restoration of the 60-percent rating for residuals of prostatectomy is warranted as of February 1, 2015.

Increased initial evaluation for residuals of prostatectomy

Next, the Board considers whether the Veteran is entitled to a higher rating for his residuals of prostatectomy, now restored to 60 percent effective February 1, 2015, which is a continuation of the 60-percent rating since October 9, 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over current medical findings.

The Veteran's prostate cancer residuals have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

Under 38 C.F.R. § 4.115b, voiding dysfunction is rated as urine leakage or frequency or obstructed voiding.  The maximum schedular rating for voiding dysfunction is 60 percent for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times a day.  See 38 C.F.R. § 4.115b.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  Id.  The Veteran does not contend, and the record does not reflect that the Veteran has had renal dysfunction as a residual of his prostate cancer that is predominant over his voiding dysfunction.  

In July 2013, the Veteran had a VA examination for male reproductive system to specifically consider his residuals from prostate surgery.  The Veteran did not take continuous medication for his condition.  He had not had an orchiectomy.  The examiner identified a voiding dysfunction characterized by stress incontinence.  The examiner indicated that the Veteran's voiding dysfunction caused urine leakage requiring absorbent material which must be changed two to four times per day.  Use of an appliance, in the form of pads, was required.  The voiding dysfunction did not increase frequency, and there were no signs or symptoms of obstructed voiding.  There was no history of recurrent symptomatic urinary tract or kidney infections.  The Veteran had erectile dysfunction due to his radical prostatectomy, and the Board notes that the Veteran's erectile dysfunction is separately service-connected, and he is in receipt of special monthly compensation for loss of use of a creative organ, which is not currently on appeal.  The examiner indicated that there were no other residuals from treatment for the Veteran's malignant neoplasm or metastasis, for which he underwent total prostatectomy in May 2003.  Although there were scars, they were not painful, unstable, or of a total area greater than 39 square centimeters and there were no other physical findings.  The examiner indicated that labs showed very low PSA.  Indeed, lab reports show less than 0.010 ng/mL PSA level, and 1.0 mg/dL creatinine plasma.  There was no impact on the Veteran's ability to work.  

In April 2014, the Veteran reported that he experienced increasing leakage from his prostatectomy as a result of his prostate cancer.  

The Veteran was most recently examined for his residuals of prostate cancer in October 2014.  Again, it was indicated that the Veteran required absorbent material which must be changed two to four times a day.  Again, there was no increased urinary frequency, signs or symptoms of voiding dysfunction.  

In this case, the Veteran's statements are competent evidence to report his prostate cancer residual symptoms, such as frequency of changing absorbent pads, because this requires only personal knowledge as it comes to him through his senses.  Indeed, the medical examiner considered the Veteran's statements as to his symptoms when making findings.  However, the evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating genitourinary disabilities. 

The Veteran receives the maximum schedular rating for his prostatectomy residuals and no higher rating is available; the Veteran's report of changing absorbent materials two to four times a day reflects frequency of urinary incontinence that is actually less than that contemplated in his 60-percent rating.

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an evaluation in excess of 60 percent for the Veteran's service-connected prostate cancer residuals during the entire appeal period.  The evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected prostate cancer residuals varied to such an extent that a rating greater than 60 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Therefore, a rating higher than 60 percent for prostatectomy residuals as a result of prostate cancer is not warranted.


ORDER

The reduction of the 60 percent rating to 40 percent for residuals of prostatectomy was improper and restoration of the 40 rating is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for residuals of prostatectomy is denied.


REMAND

In a December 2014 rating decision, the RO denied service connection for hypertension.  In January 2015, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD) via Form 21-0958.  In his NOD, the Veteran checked the box that he disagreed with the denial of service connection.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The December 2014 rating decision also awarded service connection for PTSD, tinnitus and bilateral hearing loss.  The Board notes that in his January 2015 NOD, the Veteran indicated his disagreement not only with the assigned rating, but also the effective date assigned.  However, the April 2016 SOC only addressed the matter of the disability evaluation.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded for the AOJ to issue an SOC on the matter of an earlier effective date, and to afford the Veteran the opportunity to perfect an appeal as to that issue. 

The Board also points out that, as any decision with respect to the claim for an earlier effective date of the award of service connection may affect the period of evaluation for determining whether a higher initial or staged rating is warranted for that disability, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the disability evaluation claim at this juncture would be premature.  Hence, a remand of these matters is warranted, as well.

The Veteran contends that he is entitled to service connection for sleep apnea, and he has not yet been afforded a VA examination for this claimed disability.  VA treatment records from December 2013 show that the Veteran reported experiencing sleep apnea, but being unable to use a C-PAP machine due to claustrophobia.  A January 2014 VA treatment note indicates that the Veteran reported difficulty sleeping in relation to his stressors.  The Board would find a VA examination helpful, and would like an opinion as to whether the Veteran has sleep apnea that could be related to service, or caused or worsened by his service-connected PTSD.

As noted in the introduction, the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, a VA treatment record from January 2014 indicated that the Veteran was experiencing interpersonal conflict with his business partner exacerbated by his limited ability to communicate effectively, and July 2014 note indicated the Veteran felt his retirement was forced.  In that regard, adjudication of the issue of the Veteran's entitlement to TDIU must be remanded pending the assignment of disability ratings and effective dates for the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his representative an SOC on the matter of entitlement to service connection for hypertension, and for an earlier effective date for the award of service connection for PTSD, tinnitus, and bilateral hearing loss, along with a VA Form 9, and afford the Veteran the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

As noted, the issues of higher initial ratings are intertwined with the question of earlier effective dates and an SSOC should also address whether higher initial ratings are warranted for each of these disabilities.

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of entitlement to service connection for hypertension and for an earlier effective for the award of service connection for PTSD, tinnitus, and bilateral hearing loss within 60 days of the issuance of the SOC.

2.  Afford the Veteran a VA examination to ascertain the nature and etiology of the Veteran's claimed sleep apnea.  The examiner should be provided access to the Veteran's file, to include Virtual VA and VBMS records and should indicate review of such records in his or her report.

Following all indicated studies and tests, the examiner should opine as to whether it is at least as likely as not that the Veteran has sleep apnea that was incurred in or is causally related to his service.  The examiner must also opine whether it is at least as likely as not that the Veteran has sleep apnea that is (a) caused by or (b) worsened by his service-connected PTSD.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved working would be of considerable assistance to the Board.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issue of the Veteran's entitlement to TDIU.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Yvette R. White
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


